       Case 3:18-cv-00822-YY      Document 16   Filed 12/19/18   Page 1 of 2




 1 KYLE W. SCHUMACHER (BAR # 121887)
   kschumacher@sagarialaw.com
 2 SAGARIA LAW, P.C.
   3017 Douglas Blvd. Ste. 200
 3 Roseville, CA. 95661
   408-279-2288 ph
 4 408-279-2299 fax

 5 Attorneys for Plaintiff
   Angela Zambrano-Ford
 6

 7
                               UNITED STATES DISTRICT COURT
 8
                        DISTRICT OF OREGON — PORTLAND DIVISION
 9
10
     ANGELA ZAMBRANO-FORD,                      Case No.: 3:18-cv-00822-YY
11
                  Plaintiff,
12                                              STIPULATED REQUEST FOR
           vs.                                  DISMISSAL WITH PREJUDICE OF
13                                              DEFENDANT U.S. BANK, N.A.
14 U.S. BANK, N.A.,

15                Defendant.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1
                  STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT U.S. BANK, N.A.
        Case 3:18-cv-00822-YY          Document 16        Filed 12/19/18       Page 2 of 2




 1           TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

 2           IT IS HEREBY STIPULATED by and between plaintiff Angela Zambrano-Ford and

 3 defendant U. S. Bank, N.A., that U.S. Bank, N.A. be dismissed from this action with prejudice

 4 pursuant to Federal Rules of Civil Procedure, Rule 41(a)(2), and that each party shall bear its own

 5 attorneys’ fees and costs.

 6

 7                                                            SAGARIA LAW, P.C.

 8
     Dated: December 19, 2018                       By:       /s/ Kyle W. Schumacher
 9                                                            Kyle W. Schumacher, OSB No. 121887
10
                                                              Attorneys for Plaintiff
11

12

13
                                                              LARKINS VACURA KAYSER
14

15
     Dated: December 19, 2018                       By:       /s/ Brett Applegate
16                                                            Brett Applegate, OSB No. 132944
                                                              Attorneys for Defendant
17

18
             I, Elliot Gale, am the ECF user whose identification and password are being used to file
19
     this Stipulation. I hereby attest that Brett Aplegate has concurred in this filing.
20
     /s/ Elliot Gale
21

22

23

24

25

26

27

28

                                                          2
                       STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT U.S. BANK, N.A.
